Citation Nr: 0023878	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

The propriety of severance of service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

REMAND

The veteran had active service from November 1994 to December 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
VARO in Des Moines which severed service connection for a 
bilateral knee disorder, classified for rating purposes as 
bilateral patellar knee subluxation.  

Neither the statement of the case issued in October 1998 nor 
the supplemental statement of the case issued in February 
2000 contain the legal criteria pertaining to severance of 
service connection.  The veteran has not been given the 
opportunity to submit informed evidence or arguments on this 
matter.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this matter is 
REMANDED to the RO for the following:

After undertaking any development deemed appropriate, the RO 
should adjudicate the issue of the propriety of the severance 
of service connection for a bilateral knee disorder under the 
provisions of 38 C.F.R. § 3.105 (1999).  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case that includes all relevant laws and regulations 
pertaining to severance of service connection and be given 
the opportunity to respond.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals




 

